Exhibit 10.6

Del Monte Corporation

Del Monte Foods Company

and the Subsidiary Guarantors named on Schedule B hereto

$450,000,000

7 1/2% Senior Subordinated Notes due 2019

PURCHASE AGREEMENT

dated September 17, 2009

Banc of America Securities LLC

Barclays Capital Inc.

As Representatives of the Several Initial Purchasers



--------------------------------------------------------------------------------

PURCHASE AGREEMENT

September 17, 2009

BANC OF AMERICA SECURITIES LLC

One Bryant Park

New York, New York 10036

BARCLAYS CAPITAL INC.

745 Seventh Avenue

New York, New York 10019

As Representatives of the several Initial Purchasers

Ladies and Gentlemen:

Introductory. Del Monte Corporation, a Delaware corporation (the “Company”),
proposes to issue and sell to the several Initial Purchasers named in Schedule A
(the “Initial Purchasers”), acting severally and not jointly, the respective
amounts set forth in such Schedule A of the $450,000,000 aggregate principal
amount of the Company’s 7 1/2% Senior Subordinated Notes due 2019 (the “Notes”).
Banc of America Securities LLC and Barclays Capital Inc. have agreed to act as
the representatives of the several Initial Purchasers (the “Representatives”) in
connection with the offering and sale of the Notes.

The Securities (as defined below) will be issued pursuant to an indenture, to be
dated as of October 1, 2009 (the “Indenture”), among the Company, Del Monte
Foods Company, a Delaware Corporation (“Holdings”), the Subsidiary Guarantors
(as defined below) and The Bank of New York Mellon Trust Company, N.A., as
trustee (the “Trustee”). Notes will be issued only in book-entry form in the
name of Cede & Co., as nominee of The Depository Trust Company (the
“Depositary”) pursuant to a blanket letter of representations, dated February 3,
2005 (the “DTC Agreement”), between the Company and the Depositary.

The holders of the Notes will be entitled to the benefits of a registration
rights agreement, to be dated as of October 1, 2009 (the “Registration Rights
Agreement”), among the Company, Holdings, the Subsidiary Guarantors and the
Representatives, on behalf of the several Initial Purchasers, pursuant to which
the Company, Holdings and the Subsidiary Guarantors may be required to file with
the Commission (as defined below), under the circumstances set forth therein,
(i) a registration statement under the Securities Act (as defined below)
relating to another series of debt securities of the Company with terms
substantially identical to the Notes (the “Exchange Notes”) to be offered in
exchange for the Notes (the “Exchange Offer”) and (ii) in certain circumstances,
a shelf registration statement pursuant to Rule 415 of the Securities Act
relating to the resale by certain holders of the Notes, and in each case, to
cause such registration statements to be declared effective as promptly as
reasonably practicable. All references herein to the Exchange Notes and the
Exchange Offer are only applicable if the Company and the Guarantors are in fact
required to consummate the Exchange Offer pursuant to the terms of the
Registration Rights Agreement.



--------------------------------------------------------------------------------

The payment of principal of, premium and interest on the Notes and the Exchange
Notes will be fully and unconditionally guaranteed, jointly and severally, on a
subordinated basis by Holdings and on a senior subordinated basis by (i) the
subsidiaries of the Company listed in Schedule B hereto (the “Subsidiary
Guarantors”) and (ii) any subsidiary of the Company formed or acquired after the
Closing Date (as defined in Section 2 hereof) that executes an additional
guarantee in accordance with the terms of the Indenture, and their respective
successors and assigns (collectively, the “Guarantors”), pursuant to their
guarantees (the “Guarantees”). The Notes and the Guarantees attached thereto are
herein collectively referred to as the “Securities”; and the Exchange Notes and
the Guarantees attached thereto are herein collectively referred to as the
“Exchange Securities.”

The Company understands that the Initial Purchasers propose to make an offering
of the Securities on the terms and in the manner set forth herein and in the
Pricing Disclosure Package (as defined below) and agrees that the Initial
Purchasers may resell, subject to the conditions set forth herein, all or a
portion of the Securities to purchasers (the “Subsequent Purchasers”) on the
terms set forth in the Pricing Disclosure Package (the first time when sales of
the Securities are made is referred to as the “Time of Sale”). The Securities
are to be offered and sold to or through the Initial Purchasers without being
registered with the Securities and Exchange Commission (the “Commission”) under
the Securities Act of 1933 (as amended, the “Securities Act,” which term, as
used herein, includes the rules and regulations of the Commission promulgated
thereunder), in reliance upon exemptions therefrom. Pursuant to the terms of the
Securities and the Indenture, investors who acquire Securities shall be deemed
to have agreed that Securities may only be resold or otherwise transferred,
after the date hereof, if such Securities are registered for sale under the
Securities Act or if an exemption from the registration requirements of the
Securities Act is available (including the exemptions afforded by Rule 144A
under the Securities Act (“Rule 144A”) or Regulation S under the Securities Act
(“Regulation S”)).

The Company has prepared and delivered to each Initial Purchaser copies of a
Preliminary Offering Memorandum, dated September 17, 2009 (the “Preliminary
Offering Memorandum”), and has prepared and delivered to each Initial Purchaser
copies of a Pricing Supplement, dated September 17, 2009 (the “Pricing
Supplement”), describing the terms of the Securities, each for use by such
Initial Purchaser in connection with its solicitation of offers to purchase the
Securities. The Preliminary Offering Memorandum and the Pricing Supplement are
herein referred to as the “Pricing Disclosure Package.” Promptly after this
Agreement is executed and delivered, the Company will prepare and deliver to
each Initial Purchaser a final offering memorandum dated the date hereof (the
“Final Offering Memorandum”).

All references herein to the terms “Pricing Disclosure Package” and “Final
Offering Memorandum” shall be deemed to mean and include all information filed
under the Securities Exchange Act of 1934 (as amended, the “Exchange Act,” which
term, as used herein, includes the rules and regulations of the Commission
promulgated thereunder) prior to the Time of Sale and incorporated by reference
in the Pricing Disclosure Package (including the Preliminary Offering
Memorandum) or the Final Offering Memorandum (as the case may be), and all
references herein to the terms “amend,” “amendment” or “supplement” with respect
to the Final Offering Memorandum shall be deemed to mean and include all
information filed under the Exchange Act after the Time of Sale and incorporated
by reference in the Final Offering Memorandum.

 

2



--------------------------------------------------------------------------------

The Company hereby confirms its agreements with the Initial Purchasers as
follows:

SECTION 1. Representations and Warranties. Each of the Company and Holdings,
jointly and severally, hereby represents, warrants and covenants to each Initial
Purchaser that, as of the date hereof and as of the Closing Date (references in
this Section 1 to the “Offering Memorandum” are to (x) the Pricing Disclosure
Package in the case of representations and warranties made as of the date hereof
and (y) the Final Offering Memorandum in the case of representations and
warranties made as of the Closing Date):

(a)(i) The documents incorporated or deemed to be incorporated by reference in
the Offering Memorandum at the time they were or hereafter are filed with the
Commission complied and will comply in all material respects with the
requirements of the Exchange Act and (ii) neither the Pricing Disclosure
Package, as of the Time of Sale, nor the Final Offering Memorandum, as of its
date or (as amended or supplemented in accordance with Section 3(a), as
applicable) as of the Closing Date, contains any untrue statement of a material
fact or omits to state a material fact necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading, except that the representations and warranties set forth in this
paragraph do not apply to statements in or omissions from the Pricing Disclosure
Package, the Final Offering Memorandum or any amendment or supplement thereto
made in reliance upon and in conformity with information furnished to the
Company in writing by any Initial Purchaser through the Representatives
expressly for use in the Pricing Disclosure Package, the Final Offering
Memorandum or amendment or supplement thereto, as the case may be. The Company
has not distributed and will not distribute, prior to the later of the Closing
Date and the completion of the Initial Purchasers’ distribution of the
Securities (as determined by the Representatives, which agree to promptly inform
the Company thereof), any offering material in connection with the offering and
sale of the Securities other than the Pricing Disclosure Package and the Final
Offering Memorandum.

(b) The Company has not prepared, made, used, authorized, approved or
distributed and will not prepare, make, use, authorize, approve or distribute
any written communication that constitutes an offer to sell or solicitation of
an offer to buy the Securities (each such communication by the Company or its
agents and representatives (other than a communication referred to in clauses
(i) and (ii) below) a “Company Additional Written Communication”) other than
(i) the Pricing Disclosure Package, (ii) the Final Offering Memorandum, and
(iii) any electronic road show or other written communications, in each case
used in accordance with Section 3(a). Each such Company Additional Written
Communication, when taken together with the Pricing Disclosure Package, did not,
and at the Closing Date will not, contain any untrue statement of a material
fact or omit to state a material fact necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading; provided that this representation, warranty and agreement shall not
apply to statements in or omissions from each such Company Additional Written
Communication made in reliance upon and in conformity with information furnished
to the Company in writing by any Initial Purchaser through the Representatives
expressly for use in any Company Additional Written Communication.

 

3



--------------------------------------------------------------------------------

(c) Each of the Company and Holdings has been duly incorporated, is validly
existing as a corporation in good standing under the laws of the jurisdiction of
its incorporation, has the corporate power and authority to own its property and
to conduct its business as described in the Offering Memorandum and is duly
qualified to transact business and is in good standing in each jurisdiction in
which the conduct of its business or its ownership or leasing of property
requires such qualification, except to the extent that the failure to be so
qualified or be in good standing would not have a material adverse effect or a
prospective material adverse effect on the condition, financial or otherwise, or
on the earnings, business or operations of Holdings, the Company and each of
their direct and indirect subsidiaries, taken together as a whole (a “Material
Adverse Effect”). As of the date hereof, Holdings does not have any direct
subsidiaries other than the Company, and on the Closing Date, Holdings will not
have any direct subsidiaries other than the Company.

(d) Each Subsidiary Guarantor has been duly formed, is validly existing as a
limited liability company in good standing under the laws of the jurisdiction of
its formation, has the limited liability company power and authority to own its
property and to conduct its business as described in the Offering Memorandum and
is duly qualified to transact business and is in good standing in each
jurisdiction in which the conduct of its business or its ownership or leasing of
property requires such qualification, except to the extent that the failure to
be so qualified or be in good standing would not have a Material Adverse Effect;
all of the issued shares of capital stock of the Company have been duly and
validly authorized and issued, are fully paid and non-assessable and are owned
directly by Holdings and all of the membership interests of each Subsidiary
Guarantor are owned directly by the Company, in each case, free and clear of all
liens, encumbrances, equities or claims, except to the extent that the shares of
capital stock of the Company and the membership interests of each Subsidiary
Guarantor secure or will secure obligations under the Company’s Credit Agreement
(as defined in the Indenture). None of the Company’s subsidiaries is a
“significant subsidiary” as defined under Rule 1-02(w) of Regulation S-X.

(e) This Agreement has been duly authorized, executed and delivered by the
Company and Holdings.

(f) The Notes have been duly authorized by the Company and, when executed and
authenticated in accordance with the provisions of the Indenture and delivered
to and paid for by the Initial Purchasers in accordance with the terms of this
Agreement, will be valid and binding obligations of the Company, enforceable in
accordance with their terms, subject to applicable bankruptcy, insolvency or
similar laws affecting creditors’ rights generally and general principles of
equity, and will be entitled to the benefits of the Indenture. The Exchange
Notes have been duly authorized by the Company and, when executed and
authenticated in accordance with the provisions of the Indenture and the
Exchange Offer, will be valid and binding obligations of the Company,
enforceable in accordance with their terms, subject to applicable bankruptcy,
insolvency or similar laws affecting creditors’ rights generally and general
principles of equity, and will be entitled to the benefits of the Indenture.

(g) On or prior to the Closing Date, the Guarantees by Holdings and the
Subsidiary Guarantors will be duly authorized and, when the Securities,
including such Guarantees, have been executed and assuming the Notes have been
authenticated, all in accordance with the provisions

 

4



--------------------------------------------------------------------------------

of the Indenture, and the Securities have been delivered to and paid for by the
Initial Purchasers in accordance with the terms of this Agreement, the
Guarantees by Holdings and the Subsidiary Guarantors will be valid and binding
obligations of Holdings and each Subsidiary Guarantor, as the case may be,
enforceable in accordance with their terms, subject to applicable bankruptcy,
insolvency or similar laws affecting creditors’ rights generally and general
principles of equity, and will be entitled to the benefits of the Indenture.

(h) On or prior to the Closing Date, (i) the Indenture will be duly authorized,
executed and delivered by, and will be a valid and binding agreement of, the
Company, Holdings and each Subsidiary Guarantor, enforceable in accordance with
its terms, subject to applicable bankruptcy, insolvency or similar laws
affecting creditors’ rights generally and general principles of equity; and
(ii) the Registration Rights Agreement will be duly authorized, executed and
delivered by, and will be a valid and binding agreement of, the Company,
Holdings and each Subsidiary Guarantor, enforceable in accordance with its
terms, subject to applicable bankruptcy, insolvency or similar laws affecting
creditors’ rights generally and general principles of equity and except as
rights to indemnification and contribution under the Registration Rights
Agreement may be limited by applicable law.

(i) The execution and delivery by the Company, Holdings and each Subsidiary
Guarantor of, and the performance by the Company, Holdings and each Subsidiary
Guarantor of its respective obligations under, this Agreement, the Indenture,
the Registration Rights Agreement and the Securities (collectively, the
“Transaction Documents”) to which it is a party will not contravene any
provision of applicable law or the certificate of incorporation or by-laws of
the Company, Holdings or such Subsidiary Guarantor, as the case may be, or any
agreement or other instrument binding upon the Company, Holdings or any of the
Subsidiary Guarantors, the contravention of which agreement or instrument would
be expected to have a Material Adverse Effect, or any judgment, order or decree
of any governmental body, agency or court having jurisdiction over Holdings, the
Company or any of the Subsidiary Guarantors, as the case may be, the
contravention of which judgment, order or decree would be expected to have a
Material Adverse Effect, and no consent, approval, authorization or order of, or
qualification with, any governmental body or agency is required for the
performance by the Company, Holdings or such Subsidiary Guarantor of its
respective obligations under the Transaction Documents to which it is a party,
except (A) as already have been obtained and (B) such as may be required by the
securities or Blue Sky laws of the various states or other foreign jurisdictions
in connection with the offer and sale of the Securities or (C) such as may be
required under the Securities Act in connection with the performance by the
Company and the Guarantors of their obligations under the Registration Rights
Agreement.

(j) There has not occurred any material adverse change, or any development
involving a prospective material adverse change, in the condition, financial or
otherwise, or in the earnings, business or operations of Holdings, the Company
and the Subsidiary Guarantors, taken together as a whole, from that set forth in
the Offering Memorandum.

(k) There are no legal or governmental proceedings pending or, to the knowledge
of the Company and Holdings, threatened to which Holdings, the Company or any of
the Subsidiary Guarantors is a party or to which any of the properties of
Holdings, the Company or any of the Subsidiary Guarantors is subject, other than
proceedings described in the Offering Memorandum

 

5



--------------------------------------------------------------------------------

or any proceedings that would not have (i) a Material Adverse Effect or (ii) a
material adverse effect on the power or ability of the Company, Holdings and
each Subsidiary Guarantor to perform its respective obligations under the
Transaction Documents to which it is a party or to consummate the transactions
contemplated by the Offering Memorandum.

(l) The Company, Holdings and the Subsidiary Guarantors (i) are in compliance
with all applicable foreign, federal, state and local laws and regulations
relating to the protection of human health and safety, the environment or
hazardous or toxic substances or wastes, pollutants or contaminants
(“Environmental Laws”), (ii) have received all permits, licenses or other
approvals required of them under applicable Environmental Laws to conduct their
respective businesses and (iii) are in compliance with all terms and conditions
of any such permit, license or approval, except where such noncompliance with
Environmental Laws, failure to receive required permits, licenses or other
approvals or failure to comply with the terms and conditions of such permits,
licenses or approvals would not, singly or in the aggregate, have a Material
Adverse Effect or as described in the Offering Memorandum.

(m) There are no costs or liabilities associated with Environmental Laws
(including, without limitation, any capital or operating expenditures required
for cleanup, closure of properties or compliance with Environmental Laws or any
permit, license or approval, any related constraints on operating activities and
any potential liabilities to third parties) which would, singly or in the
aggregate, have a Material Adverse Effect, except as described in the Offering
Memorandum.

(n) The Company, Holdings and the Subsidiary Guarantors are in compliance with
all laws, ordinances or regulations of any governmental authority applicable to
any of them or their respective operations, including the Sarbanes-Oxley Act of
2002, except where such noncompliance would not, singly or in the aggregate,
reasonably be expected to have a Material Adverse Effect or as described in the
Offering Memorandum.

(o) None of Holdings, the Company or any Subsidiary Guarantor is, and after
giving effect to the offering and sale of the Securities and the application of
the proceeds thereof as described in the Offering Memorandum, none of Holdings,
the Company or any Subsidiary Guarantor will be required to register as, an
“investment company” as such term is defined in the Investment Company Act of
1940, as amended.

(p) None of the Company, Holdings, the Subsidiary Guarantors or their respective
affiliates (as defined in Rule 501(b) of Regulation D under the Securities Act,
an “Affiliate”) has directly, or through any agent (assuming the accuracy of the
Initial Purchasers’ representations, warranties and covenants in Section 7(a)
hereof), (i) sold, offered for sale, solicited offers to buy or otherwise
negotiated in respect of, any security (as defined in the Securities Act) that
is or will be integrated with the sale of the Securities in a manner that would
require the registration under the Securities Act of the Securities or
(ii) engaged in any form of general solicitation or general advertising (as
those terms are used in Regulation D under the Securities Act) in connection
with the offering of the Securities or in any manner involving a public offering
within the meaning of Section 4(2) of the Securities Act.

 

6



--------------------------------------------------------------------------------

(q) None of the Company, Holdings, the Subsidiary Guarantors or their respective
Affiliates or any person acting on its or their behalf has engaged or will
engage in any directed selling efforts (within the meaning of Regulation S) with
respect to the Securities, and the Company, Holdings, the Subsidiary Guarantors
and their respective Affiliates and, to the knowledge of Holdings and the
Company, any person acting on its or their behalf have complied and will comply
with the offering restrictions requirement of Regulation S.

(r) Assuming the accuracy of the representations and warranties and the
performance of the agreements of the Initial Purchasers contained in this
Agreement, it is not necessary in connection with the offer, sale and delivery
of the Securities to the Initial Purchasers in the manner contemplated by this
Agreement to register the Securities under the Securities Act or to qualify the
Indenture under the Trust Indenture Act of 1939, as amended.

(s) The Securities satisfy the requirements set forth in Rule 144A(d)(3) under
the Securities Act.

(t) Subsequent to the respective dates as of which information is given in the
Offering Memorandum, (1) none of Holdings, the Company nor any of the Subsidiary
Guarantors has incurred any liability or obligation, direct or contingent, or
entered into any transaction not in the ordinary course of business, in either
case that is material to Holdings, the Company and their direct and indirect
subsidiaries, taken together as a whole; (2) neither the Company nor Holdings
has purchased any of its outstanding capital stock, or declared, paid or
otherwise made any dividend or distribution of any kind on its capital stock
other than ordinary and customary dividends; and (3) there has not been any
material change in the amount of capital stock, short-term debt or long-term
debt of Holdings, the Company or the Subsidiary Guarantors, except in each case
as described in the Offering Memorandum.

(u) None of the Company, Holdings or any of the Subsidiary Guarantors is a party
to or bound by any non-competition agreement or any other agreement or
obligation that materially limits or will materially limit the Company, Holdings
or any of the Subsidiary Guarantors from engaging in their respective
businesses, except as would not reasonably be expected to have a Material
Adverse Effect or as described in the Offering Memorandum.

(v) Holdings, the Company and the Subsidiary Guarantors have good and marketable
title in fee simple to all real property and good and marketable title to all
personal property owned by them that is material to the business of Holdings,
the Company and the Subsidiary Guarantors, taken together as a whole, in each
case free and clear of all liens, encumbrances and defects, except such as are
described in the Offering Memorandum or such as do not materially affect the
value of such property and do not materially interfere with the use made and
currently proposed to be made of such property by Holdings, the Company and the
Subsidiary Guarantors. Any real property and buildings held under lease by
Holdings, the Company or the Subsidiary Guarantors are held by them under valid,
subsisting and enforceable leases, except as are not material and do not
interfere with the use made and currently proposed to be made of such property
and buildings by Holdings, the Company or the Subsidiary Guarantors and except
as described in the Offering Memorandum.

 

7



--------------------------------------------------------------------------------

(w) Except as described in the Offering Memorandum, Holdings, the Company and
the Subsidiary Guarantors own or possess, or can acquire on reasonable terms,
all material patents, patent rights, licenses, inventions, copyrights, know-how
(including trade secrets and other unpatented and/or unpatentable proprietary or
confidential information, systems or procedures), trademarks, service marks and
trade names currently employed by them in connection with the business now
operated by them. None of Holdings, the Company or any of the Subsidiary
Guarantors has received any notice of infringement of or conflict with asserted
rights of others with respect to any of the foregoing which, singly or in the
aggregate, if the subject of an unfavorable decision, ruling or finding, would
result in a Material Adverse Effect, except as described in the Offering
Memorandum.

(x) No labor dispute with the employees of Holdings, the Company or any of the
Subsidiary Guarantors exists that is material to Holdings, the Company and their
direct and indirect subsidiaries, taken together as a whole, except as described
in the Offering Memorandum, or, to the knowledge of Holdings, the Company or any
of the Subsidiary Guarantors, is imminent. None of Holdings, the Company or any
of the Subsidiary Guarantors is aware of any existing, threatened or imminent
labor disturbance by the employees of any of its or their principal suppliers,
manufacturers or contractors that would result in a Material Adverse Effect.

(y) Holdings, the Company and each of the Subsidiary Guarantors are insured by
insurers believed by Holdings and the Company to be of recognized financial
responsibility against such losses and risks and in such amounts as are believed
to be reasonable for the businesses in which they are engaged; none of Holdings,
the Company or any of the Subsidiary Guarantors has been refused any insurance
coverage sought or applied for; and none of Holdings, the Company or any of the
Subsidiary Guarantors has any reason to believe that it will not be able to
renew its existing insurance coverage as and when such coverage expires or to
obtain substantially similar coverage from substantially similar insurers as may
be necessary to continue its business at a cost that would not have a Material
Adverse Effect, except in each case as described in the Offering Memorandum.

(z) Holdings, the Company and the Subsidiary Guarantors possess all
certificates, authorizations and permits issued by the appropriate federal,
state or foreign authorities necessary to conduct their respective businesses,
except to the extent that the failure to possess such certificates,
authorizations or permits would not have a Material Adverse Effect. None of
Holdings, the Company or any of the Subsidiary Guarantors has received any
notice of proceedings relating to the revocation or modification of any such
certificate, authorization or permit which, singly or in the aggregate, if the
subject of an unfavorable decision, ruling or finding, would have a Material
Adverse Effect, except as described in the Offering Memorandum.

(aa) Holdings, the Company and each of the Subsidiary Guarantors maintain a
system of internal accounting controls sufficient to provide reasonable
assurance that (1) transactions are executed in accordance with management’s
general or specific authorizations; (2) transactions are recorded as necessary
to permit preparation of financial statements in conformity with generally
accepted accounting principles and to maintain asset accountability; (3) access
to assets is permitted only in accordance with management’s general or specific
authorization; and (4) the recorded accountability for assets is compared with
the existing assets at reasonable intervals and appropriate action is taken with
respect to any differences.

 

8



--------------------------------------------------------------------------------

(bb) The Company maintains disclosure controls and procedures (as such term is
defined in Rules 13a-15 and 15d-14 under the Exchange Act) that are designed to
ensure that material information required to be disclosed by the Company in the
reports that it files or submits under the Exchange Act is recorded, processed,
summarized and reported, within the time periods specified in the Commission’s
rules and forms, and is accumulated and communicated to the Company’s
management, including its principal executive officer and principal financial
officer, as appropriate, to allow timely decisions regarding disclosure.

(cc) The financial statements, together with the related notes, included in the
Offering Memorandum present fairly the consolidated financial position of the
entities to which they relate as of and at the dates indicated and the results
of their operations and cash flows for the periods specified. Such financial
statements have been prepared in conformity with generally accepted accounting
principles as applied in the United States applied on a consistent basis
throughout the periods involved, except as may be stated in the related notes
thereto. Except as set forth in the Offering Memorandum, the financial data set
forth in the Offering Memorandum under the caption “Offering Memorandum Summary
– Summary Historical Financial Data” fairly present the information set forth
therein on a basis consistent with that of the audited financial statements
contained in the Offering Memorandum.

SECTION 2. Purchase, Sale and Delivery of the Securities.

(a) The Securities. Each of the Company and the Guarantors agrees to issue and
sell to the Initial Purchasers, severally and not jointly, all of the
Securities, and the Initial Purchasers agree, severally and not jointly, to
purchase from the Company and the Guarantors the aggregate principal amount of
Securities set forth opposite their names on Schedule A, at a purchase price of
96.272% of the principal amount thereof payable on the Closing Date, in each
case, on the basis of the representations, warranties and agreements herein
contained, and upon the terms, subject to the conditions thereto, herein set
forth.

(b) The Closing Date. Delivery of one or more global notes representing the
Notes (the “Global Notes”) in definitive form to be purchased by the Initial
Purchasers and payment therefor shall be made at the offices of Shearman &
Sterling LLP (or such other place as may be agreed to by the Company and the
Representatives) at 10:00 a.m. New York City time, on October 1, 2009, or such
other time and date, not later than three business days thereafter, as the
Representatives and the Company shall agree in writing (the time and date of
such closing are called the “Closing Date”). The Company hereby acknowledges
that circumstances under which the Representatives may provide notice to
postpone the Closing Date as originally scheduled include, but are in no way
limited to, any determination by the Company or the Initial Purchasers to
recirculate to investors copies of an amended or supplemented Offering
Memorandum or a delay as contemplated by the provisions of Section 17 hereof.

(c) Delivery of the Securities. The Company shall deliver, or cause to be
delivered, to the Representatives for the accounts of the several Initial
Purchasers the Global Notes at the Closing Date against the irrevocable release
of a wire transfer of immediately available funds for the amount of the purchase
price therefor. The Global Notes shall be in such denominations and registered
in the name of Cede & Co., as nominee of the Depositary, pursuant to the DTC
Agreement, and shall be made available for inspection on the business day
preceding the Closing Date at a location in San Francisco, California, as the
Representatives may designate. Time shall be of the essence, and delivery at the
time and place specified in this Agreement is a further condition to the
obligations of the Initial Purchasers.

 

9



--------------------------------------------------------------------------------

SECTION 3. Additional Covenants. Each of the Company and the Guarantors further
covenants and agrees with each Initial Purchaser as follows:

(a) Preparation of Final Offering Memorandum; Initial Purchasers’ Review of
Proposed Amendments and Supplements and Company Additional Written
Communications. As promptly as practicable following the Time of Sale and in any
event not later than the second business day following the date hereof, the
Company will prepare and deliver to the Initial Purchasers the Final Offering
Memorandum, which shall consist of the Preliminary Offering Memorandum as
modified only by the information contained in the Pricing Supplement. The
Company will not amend or supplement the Preliminary Offering Memorandum or the
Pricing Supplement. The Company will not amend or supplement the Final Offering
Memorandum prior to the Closing Date unless the Representatives shall previously
have been furnished a copy of the proposed amendment or supplement prior to the
proposed use, and shall not have objected to such amendment or supplement.
Before making, preparing, using, authorizing, approving or distributing any
Company Additional Written Communication, the Company will furnish to the
Representatives a copy of such written communication for review and will not
make, prepare, use, authorize, approve or distribute any such written
communication to which the Representatives reasonably object.

(b) Amendments and Supplements to the Final Offering Memorandum and Other
Securities Act Matters. If, prior to the later of (x) the Closing Date and
(y) the completion of the placement of the Securities by the Initial Purchasers
with the Subsequent Purchasers, any event shall occur or condition exist as a
result of which it is necessary to amend or supplement the Final Offering
Memorandum, as then amended or supplemented, in order to make the statements
therein, in the light of the circumstances when the Final Offering Memorandum is
delivered to a Subsequent Purchaser, not misleading, or if in the reasonable
judgment of the Representatives or counsel for the Representatives it is
otherwise necessary to amend or supplement the Final Offering Memorandum to
comply with law, the Company agrees to promptly prepare (subject to Section 3
hereof) and furnish at its own expense to the Initial Purchasers, amendments or
supplements to the Final Offering Memorandum so that the statements in the Final
Offering Memorandum as so amended or supplemented will not, in the light of the
circumstances at the Closing Date and at the time of sale of Securities, be
misleading.

The Company hereby expressly acknowledges that the indemnification and
contribution provisions of Sections 8 and 9 hereof are specifically applicable
and relate to each offering memorandum, amendment or supplement referred to in
this Section 3.

(c) Copies of the Offering Memorandum. The Company agrees to furnish the Initial
Purchasers, without charge, as many copies of the Pricing Disclosure Package and
the Final Offering Memorandum and any amendments and supplements thereto as they
shall reasonably request.

 

10



--------------------------------------------------------------------------------

(d) Blue Sky Compliance. Each of the Company and the Guarantors shall cooperate
with the Initial Purchasers and counsel for the Initial Purchasers to qualify or
register (or to obtain exemptions from qualifying or registering) all or any
part of the Securities for offer and sale under the securities laws of the
several states of the United States, the provinces of Canada or any other
jurisdictions designated by the Initial Purchasers, shall comply with such laws
and shall continue such qualifications, registrations and exemptions in effect
so long as required for the distribution of the Securities. None of the Company
or any of the Guarantors shall be required to qualify as a foreign corporation
or to take any action that would subject it to general service of process in any
such jurisdiction where it is not presently qualified or where it would be
subject to taxation as a foreign corporation. The Company will advise the
Initial Purchasers promptly of the suspension of the qualification or
registration of (or any such exemption relating to) the Securities for offering,
sale or trading in any jurisdiction or any initiation or threat of any
proceeding for any such purpose, and in the event of the issuance of any order
suspending such qualification, registration or exemption, each of the Company
and the Guarantors shall use its best efforts to obtain the withdrawal thereof
at the earliest possible moment.

(e) Use of Proceeds. The Company shall apply the net proceeds from the sale of
the Securities in the manner described under the caption “Use of Proceeds” in
the Pricing Disclosure Package and the Final Offering Memorandum.

(f) Additional Issuer Information. Prior to the completion of the placement of
the Securities by the Initial Purchasers with the Subsequent Purchasers,
Holdings or the Company shall file, on a timely basis, with the Commission all
reports and documents required to be filed under Section 13 or 15 of the
Exchange Act. Additionally, while any of the Securities are “restricted
securities” within the meaning of Rule 144 under the Securities Act, at any time
when both Holdings and the Company are not subject to Section 13 or 15 of the
Exchange Act, for the benefit of holders and beneficial owners from time to time
of the Securities, Holdings or the Company shall furnish, at its expense, upon
request, to holders and beneficial owners of Securities and prospective
purchasers of Securities information satisfying the requirements of
Rule 144A(d)(4) under the Securities Act.

(g) No Integration. None of the Company, any Guarantor or any of their
respective Affiliates will sell, offer for sale or solicit offers to buy or
otherwise negotiate in respect of any security (as defined in the Securities
Act) which could be integrated with the sale of the Securities in a manner which
would require the registration under the Securities Act of the Securities.

(h) No Restricted Resales. During the period of one year after the Closing Date,
the Company and Holdings will not, and will not permit any of its respective
Affiliates to resell any of the Securities which constitute “restricted
securities” under Rule 144 under the Securities Act that have been reacquired by
any of them.

(i) No General Solicitation. None of the Company, any Guarantor or any of their
respective Affiliates will solicit any offer to buy or offer or sell the
Securities by means of any form of general solicitation or general advertising
(as those terms are used in Regulation D under the Securities Act) or in any
manner involving a public offering within the meaning of Section 4(2) of the
Securities Act.

 

11



--------------------------------------------------------------------------------

(j) No Directed Selling Efforts. None of the Company, its Affiliates or any
person acting on its or their behalf (other than the Initial Purchasers) will
engage in any directed selling efforts (as that term is defined in Regulation S)
with respect to the Securities, and the Company and its Affiliates and each
person acting on its or their behalf (other than the Initial Purchasers) will
comply with the offering restrictions requirement of Regulation S.

(k) Legended Securities. Each Global Note will bear the legend contained in
“Notice to Investors” in the Preliminary Offering Memorandum for the time period
and upon the other terms stated in the Preliminary Offering Memorandum.

(l) PORTAL. If requested by you, to use its reasonable best efforts to permit
the Securities to be designated PORTAL securities in accordance with the rules
and regulations adopted by the Financial Industry Regulatory Authority, Inc.
(“FINRA”), relating to trading in the PORTAL Market.

(m) Regulation M. None of the Company, any Guarantor or any of their respective
Affiliates will take any action prohibited by Regulation M under the Exchange
Act in connection with the distribution of the Securities contemplated hereby.

The Representatives, on behalf of the several Initial Purchasers, may, in their
sole discretion, waive in writing the performance by the Company or any
Guarantor of any one or more of the foregoing covenants or extend the time for
their performance.

SECTION 4. Payment of Expenses. Each of the Company and the Guarantors agrees to
pay or cause to be paid all costs, fees and expenses incurred in connection with
the performance of its obligations hereunder and in connection with the
transactions contemplated hereby, including, without limitation, (i) all
expenses incident to the issuance and delivery of the Securities (including all
printing and engraving costs), (ii) all necessary issue, transfer and other
stamp taxes in connection with the issuance and sale of the Securities to the
Initial Purchasers, (iii) all fees and expenses of the Company’s and the
Guarantors’ counsel, independent public or certified public accountants and
other advisors, (iv) all costs and expenses incurred in connection with the
preparation, printing, filing, shipping and distribution of the Pricing
Disclosure Package and the Final Offering Memorandum (including financial
statements and exhibits), and all amendments and supplements thereto, and the
Securities, (v) all filing fees, reasonable attorneys’ fees and expenses
incurred by the Company, the Guarantors or the Initial Purchasers in connection
with qualifying or registering (or obtaining exemptions from the qualification
or registration of) all or any part of the Securities for offer and sale under
the securities laws of the several states of the United States or the provinces
of Canada (including, without limitation, the cost of preparing, printing and
mailing preliminary and final blue sky or legal investment memoranda and any
related supplements to the Pricing Disclosure Package or the Final Offering
Memorandum), (vi) the fees and expenses of the Trustee, including the reasonable
fees and disbursements of counsel for the Trustee in connection with the
Indenture, the Securities and the Exchange Securities, (vii) any fees payable in
connection with the rating of the Securities or the Exchange Securities with the
ratings agencies and any listing of the Securities with the PORTAL Market,
(viii) any filing fees incident to, and any reasonable fees and disbursements of
counsel to the Initial Purchasers in connection with the review by FINRA, if
any, of the terms of the sale of the Securities or the Exchange Securities,
(ix) all fees and expenses (including reasonable fees and expenses of counsel)

 

12



--------------------------------------------------------------------------------

of the Company and the Guarantors in connection with approval of the Securities
by the Depositary for “book-entry” transfer, and the performance by the Company
and the Guarantors of their respective other obligations under this Agreement
and (x) all expenses incident to the “road show” for the offering of the
Securities, including the cost of any chartered airplane or other
transportation. Except as provided in this Section 4 and Sections 6, 8 and 9
hereof, the Initial Purchasers shall pay their own expenses, including the fees
and disbursements of their counsel, transfer taxes payable on resales of any of
the Securities by them and any advertising expenses connected with any offers
they may make.

SECTION 5. Conditions of the Obligations of the Initial Purchasers. The
obligations of the several Initial Purchasers to purchase and pay for the
Securities as provided herein on the Closing Date shall be subject to the
following conditions (any of which may be waived by the Initial Purchasers in
writing):

(a) Accountants’ Comfort Letter. The Representatives, on behalf of the several
Initial Purchasers, shall have received on each of (i) the date not later than
the Time of Sale and (ii) the Closing Date a letter, dated the date hereof or
the Closing Date, as the case may be, in form and substance satisfactory to the
Representatives, on behalf of the several Initial Purchasers, from KPMG LLP, an
independent registered public accounting firm, containing statements and
information of the type ordinarily included in accountants’ “comfort letters” to
underwriters with respect to the financial statements and certain financial
information of the Company and Holdings contained in or incorporated by
reference into the Final Offering Memorandum; provided that the letter delivered
on the Closing Date shall use a “cut-off date” not earlier than the date hereof.

(b) No Material Adverse Change or Ratings Agency Change. Subsequent to the
execution and delivery of this Agreement and prior to the Closing Date:

(i) there shall not have occurred any downgrading, nor shall any notice have
been given of any intended or potential downgrading or of any review for a
possible change that does not indicate the direction of the possible change, in
the rating accorded the Company and Holdings, taken individually or taken
together, or any of the Company’s or Holdings’ securities by any “nationally
recognized statistical rating organization,” as such term is defined for
purposes of Rule 436(g)(2) under the Securities Act; and

(ii) there shall not have occurred any change, or any development involving a
prospective change, in the condition, financial or otherwise, or in the
earnings, business or operations of Holdings, the Company and the Subsidiary
Guarantors, taken together as a whole, from that set forth in the Final Offering
Memorandum (exclusive of any amendments or supplements thereto subsequent to the
date of this Agreement) that, in the judgment of the Representatives, is
material and adverse and that makes it, in the judgment of the Representatives,
impracticable to market the Securities on the terms and in the manner
contemplated in the Final Offering Memorandum.

(c) Opinion of Counsel for the Company. The Representatives, on behalf of the
several Initial Purchasers, shall have received on the Closing Date an opinion
letter and a negative assurance letter of Gibson, Dunn & Crutcher LLP, outside
counsel for the Company and Holdings, dated the Closing Date, to the effect set
forth in Exhibit A. Such letters shall be rendered to the Representatives, on
behalf of the several Initial Purchasers, at the request of the Company and
shall so state therein.

 

13



--------------------------------------------------------------------------------

(d) Opinion of General Counsel of Holdings. The Representatives, on behalf of
the several Initial Purchasers, shall have received on the Closing Date an
opinion of James Potter, General Counsel of Holdings, dated the Closing Date, to
the effect set forth in Exhibit B. Such opinion shall be rendered to the
Representatives, on behalf of the several Initial Purchasers, at the request of
Holdings and shall so state therein.

(e) Opinion of Counsel for the Initial Purchasers. The Representatives, on
behalf of the Initial Purchasers, shall have received on the Closing Date an
opinion of Shearman & Sterling LLP, counsel for the Initial Purchasers, dated
the Closing Date, in form and substance reasonably satisfactory to the
Representatives, on behalf of the several Initial Purchasers.

(f) Officers’ Certificate. The Representatives, on behalf of the several Initial
Purchasers, shall have received on the Closing Date a certificate, dated the
Closing Date and signed by either two executive officers or an executive officer
and an assistant treasurer of each of the Company and Holdings, to the effect
set forth in Section 5(b)(i) and to the effect that the representations and
warranties of the Company and Holdings contained in this Agreement are true and
correct as of the Closing Date and that the Company and Holdings have complied
in all material respects with all of the agreements and satisfied all of the
conditions on their part to be performed or satisfied hereunder on or before the
Closing Date. The officers signing and delivering such certificate may rely upon
the best of their knowledge as to proceedings threatened.

(g) No Event of Default. The issuance of the Securities will not cause a default
or event of default under the Credit Agreement (as defined in the Indenture).

(h) Indenture. Concurrently with the Closing Date, the Company and the
Guarantors shall have executed and delivered the Indenture to the Trustee.

(i) Registration Rights Agreement. The Representatives, on behalf of the several
Initial Purchasers, shall have received signed counterparts of the Registration
Rights Agreement.

(j) Additional Documents. On or before the Closing Date, the Initial Purchasers
and counsel for the Initial Purchasers shall have received such information,
documents and opinions as they may reasonably require for the purposes of
enabling them to pass upon the issuance and sale of the Securities as
contemplated herein, or in order to evidence the accuracy of any of the
representations and warranties, or the satisfaction of any of the conditions or
agreements, herein contained.

If any condition specified in this Section 5 is not satisfied when and as
required to be satisfied, this Agreement may be terminated by the
Representatives by notice to the Company at any time on or prior to the Closing
Date, which termination shall be without liability on the part of any party to
any other party, except that Sections 4, 6, 8 and 9 hereof shall at all times be
effective and shall survive such termination.

 

14



--------------------------------------------------------------------------------

SECTION 6. Reimbursement of Initial Purchasers’ Expenses. If this Agreement is
terminated by the Representatives pursuant to Section 5 hereof, including if the
sale to the Initial Purchasers of the Securities on the Closing Date is not
consummated because of any refusal, inability or failure on the part of the
Company to perform any agreement herein or to comply with any provision hereof,
the Company agrees to reimburse the Initial Purchasers, severally, upon demand
for all out-of-pocket expenses that shall have been reasonably incurred by the
Initial Purchasers in connection with the proposed purchase and the offering and
sale of the Securities, including, without limitation, reasonable fees and
disbursements of counsel, printing expenses, travel expenses, postage, facsimile
and telephone charges.

SECTION 7. Offering of Securities; Restrictions on Transfer.

(a) Each Initial Purchaser, severally and not jointly, represents and warrants
that such Initial Purchaser is a qualified institutional buyer as defined in
Rule 144A under the Securities Act (a “QIB”). Each Initial Purchaser, severally
and not jointly, agrees with the Company and the Guarantors that (i) it will not
solicit offers for, or offer or sell, such Securities by any form of general
solicitation or general advertising (as those terms are used in Regulation D
under the Securities Act) or in any manner involving a public offering within
the meaning of Section 4(2) of the Securities Act and (ii) it will solicit
offers for such Securities only from, and will offer such Securities only to,
persons that it reasonably believes to be (A) in the case of offers inside the
United States, QIBs and (B) in the case of offers outside the United States, to
persons other than U.S. persons (“foreign purchasers,” which term shall include
dealers or other professional fiduciaries organized in the United States acting
on a discretionary basis for foreign beneficial owners (other than an estate or
trust)) in reliance upon Regulation S under the Securities Act that, in each
case, in purchasing such Securities are deemed to have represented and agreed as
provided in the Offering Memorandum under the caption “Notice to Investors.” As
used in this Section 7(a), the terms “United States” and “U.S. person” have the
meanings set forth in Regulation S under the Securities Act.

(b) Each Initial Purchaser, severally and not jointly, represents, warrants, and
agrees with respect to offers and sales outside the United States that:

(i) such Initial Purchaser understands that no action has been or will be taken
in any jurisdiction by Holdings or the Company that would permit a public
offering of the Securities, or possession or distribution of the Preliminary
Offering Memorandum or the Final Offering Memorandum or any other offering or
publicity material relating to the Securities, in any country or jurisdiction
where action for that purpose is required;

(ii) such Initial Purchaser will comply with all applicable laws and regulations
related to the distribution of the Securities or the actions of such Initial
Purchaser on behalf of the Company in connection with the offering of the
Securities contemplated by this Agreement in each jurisdiction where it
acquires, offers, sells or delivers Securities or distributes the Preliminary
Offering Memorandum or the Final Offering Memorandum;

 

15



--------------------------------------------------------------------------------

(iii) the Securities have not been registered under the Securities Act and may
not be offered or sold within the United States or to, or for the account or
benefit of, U.S. persons except in accordance with Rule 144A or Regulation S
under the Securities Act or pursuant to another exemption from the registration
requirements of the Securities Act;

(iv) such Initial Purchaser has offered the Securities and will offer and sell
the Securities (A) as part of their distribution at any time and (B) otherwise
until 40 days after the later of the commencement of the offering and the
Closing Date, only in accordance with Rule 903 of Regulation S or as otherwise
permitted in Section 7(a); accordingly, neither such Initial Purchaser, its
Affiliates nor any persons acting on its or their behalf have engaged or will
engage in any directed selling efforts (within the meaning of Regulation S) with
respect to the Securities, and any such Initial Purchaser, its Affiliates and
any such persons have complied and will comply with the offering restrictions
requirement of Regulation S;

(v) such Initial Purchaser has (A) not offered or sold and, prior to the date
six months after the Closing Date, will not offer or sell any Securities to
persons in the United Kingdom except to persons whose ordinary activities
involve them in acquiring, holding, managing or disposing of investments (as
principal or agent) for the purposes of their businesses or otherwise in
circumstances which have not resulted and will not result in an offer to the
public in the United Kingdom within the meaning of the Public Offers of
Securities Regulations 1995, as amended, (B) complied and will comply with all
applicable provisions of the Financial Services and Markets Act 2000 (the
“FSMA”) with respect to anything done by it in relation to the Securities in,
from or otherwise involving the United Kingdom, and (C) only communicated or
caused to be communicated any invitation or inducement to engage in investment
activity (within the meaning of section 21 of the FSMA) received by it in
connection with the issue or sale of the Securities in circumstances in which
section 21(1) of the FSMA does not apply to the Company;

(vi) such Initial Purchaser understands that the Securities have not been and
will not be registered under the Securities and Exchange Law of Japan, and
represents that it has not offered or sold, and agrees not to offer or sell,
directly or indirectly, any Securities in Japan or for the account of any
resident thereof except pursuant to any exemption from the registration
requirements of the Securities and Exchange Law of Japan and otherwise in
compliance with applicable provisions of Japanese law; and

 

16



--------------------------------------------------------------------------------

(vii) such Initial Purchaser agrees that, at or prior to confirmation of sales
of the Securities, it will have sent to each distributor, dealer or person
receiving a selling concession, fee or other remuneration that purchases
Securities from it during the restricted period a confirmation or notice to
substantially the following effect:

“The securities covered hereby have not been registered under the U.S.
Securities Act of 1933 (the “Securities Act”) and may not be offered and sold
within the United States or to, or for the account or benefit of, U.S. persons
(i) as part of their distribution at any time or (ii) otherwise until 40 days
after the later of the commencement of the offering and the closing date, except
in either case in accordance with Regulation S (or Rule 144A if available) under
the Securities Act. Terms used above have the meaning given to them by
Regulation S.”

Except when the context otherwise requires, terms used in this Section 7(b) have
the meanings given to them by Regulation S.

Following the sale of the Securities by the Initial Purchasers to Subsequent
Purchasers pursuant to the terms hereof, including the procedures set forth in
this Section 7, the Initial Purchasers shall not be liable or responsible to the
Company for any losses, damages or liabilities suffered or incurred by the
Company, including any losses, damages or liabilities under the Securities Act,
arising from or relating to any subsequent resale or transfer of any Security by
such Subsequent Purchaser.

SECTION 8. Indemnification.

(a) Indemnification of the Initial Purchasers. Each of the Company and the
Guarantors, jointly and severally, agrees to indemnify and hold harmless each
Initial Purchaser, its directors, officers and employees, and each person, if
any, who controls any Initial Purchaser within the meaning of the Securities Act
and the Exchange Act against any loss, claim, damage, liability or expense, as
incurred, to which such Initial Purchaser, director, officer, employee or
controlling person may become subject, under the Securities Act, the Exchange
Act or other federal or state statutory law or regulation, or at common law or
otherwise (including in settlement of any litigation, if such settlement is
effected with the written consent of the Company), insofar as such loss, claim,
damage, liability or expense (or actions in respect thereof as contemplated
below) arises out of or is based upon any untrue statement or alleged untrue
statement of a material fact contained in the Preliminary Offering Memorandum,
the Pricing Supplement, any Company Additional Written Information or the Final
Offering Memorandum (or any amendment or supplement thereto), or the omission or
alleged omission therefrom of a material fact necessary in order to make the
statements therein, in the light of the circumstances under which they were
made, not misleading; and to reimburse each Initial Purchaser and each such
director, officer, employee or controlling person for any and all expenses
(including the fees and disbursements of counsel chosen by the Representatives)
as such expenses are reasonably incurred by such Initial Purchaser or such
director, officer, employee or controlling person in connection with
investigating, defending, settling, compromising or paying any such loss, claim,
damage, liability, expense or action; provided, however, that the foregoing
indemnity agreement shall not apply to any loss, claim, damage, liability or
expense to the extent, but only to the extent, arising out of or based upon any
untrue statement or alleged untrue statement or omission or alleged omission
made in reliance upon and in conformity with written information furnished to
the Company by the Representatives expressly for use in the Preliminary Offering
Memorandum, the Pricing Supplement, any Company Additional Written Information
or the Final Offering Memorandum (or any amendment or supplement thereto). The
indemnity agreement set forth in this Section 8(a) shall be in addition to any
liabilities that the Company may otherwise have.

 

17



--------------------------------------------------------------------------------

(b) Indemnification of the Company and the Guarantors. Each Initial Purchaser
agrees, severally and not jointly, to indemnify and hold harmless the Company
and each Guarantor, each of their respective directors, officers and employees,
and each person, if any, who controls the Company or any Guarantor within the
meaning of the Securities Act or the Exchange Act, against any loss, claim,
damage, liability or expense, as incurred, to which the Company, the Guarantors
or any such director, officer, employee or controlling person may become
subject, under the Securities Act, the Exchange Act, or other federal or state
statutory law or regulation, or at common law or otherwise (including in
settlement of any litigation, if such settlement is effected with the written
consent of such Initial Purchaser), insofar as such loss, claim, damage,
liability or expense (or actions in respect thereof as contemplated below)
arises out of or is based upon any untrue statement or alleged untrue statement
of a material fact contained in the Preliminary Offering Memorandum, the Pricing
Supplement, any Company Additional Written Information or the Final Offering
Memorandum (or any amendment or supplement thereto), or the omission or alleged
omission therefrom of a material fact necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading, in each case to the extent, but only to the extent, that such untrue
statement or alleged untrue statement or omission or alleged omission was made
in the Preliminary Offering Memorandum, the Pricing Supplement, any Company
Additional Written Information or the Final Offering Memorandum (or any
amendment or supplement thereto), in reliance upon and in conformity with
written information furnished to the Company by the Representatives expressly
for use therein; and to reimburse the Company, the Guarantors and each such
director, officer, employee or controlling person for any and all expenses
(including the fees and disbursements of counsel) as such expenses are
reasonably incurred by the Company, the Guarantors or such director, officer,
employee or controlling person in connection with investigating, defending,
settling, compromising or paying any such loss, claim, damage, liability,
expense or action. Each of the Company and the Guarantors hereby acknowledges
that the only information that the Representatives have furnished to the Company
expressly for use in the Preliminary Offering Memorandum, the Pricing
Supplement, any Company Additional Written Information or the Final Offering
Memorandum (or any amendment or supplement thereto) are the statements set forth
in the eleventh paragraph under the caption “Plan of Distribution” in the
Preliminary Offering Memorandum and the Final Offering Memorandum relating to
stabilization transactions. The indemnity agreement set forth in this
Section 8(b) shall be in addition to any liabilities that each Initial Purchaser
may otherwise have.

(c) Notifications and Other Indemnification Procedures. Promptly after receipt
by an indemnified party under this Section 8 of notice of the commencement of
any action, such indemnified party will, if a claim in respect thereof is to be
made against an indemnifying party under this Section 8, notify the indemnifying
party in writing of the commencement thereof, but the omission so to notify the
indemnifying party will not relieve it from any liability which it may have to
any indemnified party for contribution or otherwise than under the indemnity
agreement contained in this Section 8 or to the extent it is not prejudiced as a
proximate result of such failure. In case any such action is brought against any
indemnified party and such indemnified party seeks or intends to seek indemnity
from an indemnifying party, the indemnifying party will be entitled to
participate in and, to the extent that it shall elect, jointly with all other
indemnifying parties similarly notified, by written notice delivered to the
indemnified party promptly after receiving the aforesaid notice from such
indemnified party, to assume the defense thereof

 

18



--------------------------------------------------------------------------------

with counsel reasonably satisfactory to such indemnified party; provided,
however, if the defendants in any such action include both the indemnified party
and the indemnifying party and representation of both parties by the same
counsel would be inappropriate due to actual of potential differing interests
between them, the indemnified party or parties shall have the right to select
separate counsel to assume such legal defenses and to otherwise participate in
the defense of such action on behalf of such indemnified party or parties. Upon
receipt of notice from the indemnifying party to such indemnified party of such
indemnifying party’s election so to assume the defense of such action and
approval by the indemnified party of counsel, the indemnifying party will not be
liable to such indemnified party under this Section 8 for any legal or other
expenses subsequently incurred by such indemnified party in connection with the
defense thereof unless (i) the indemnified party shall have employed separate
counsel in accordance with the proviso to the immediately preceding sentence (it
being understood, however, that the indemnifying party shall not be liable for
the expenses of more than one separate counsel (in addition to any local
counsel), approved by the indemnifying party (the Representatives in the case of
Sections 8(b) and 9 hereof), representing the indemnified parties who are
parties to such action) or (ii) the indemnifying party shall not have employed
counsel reasonably satisfactory to the indemnified party to represent the
indemnified party within a reasonable time after notice of commencement of the
action, in each of which cases the fees and expenses of counsel shall be at the
expense of the indemnifying party.

(d) Settlements. The indemnifying party under this Section 8 shall not be liable
for any settlement of any proceeding effected without its written consent, but
if settled with such consent or if there be a final judgment for the plaintiff,
the indemnifying party agrees to indemnify the indemnified party against any
loss, claim, damage, liability or expense by reason of such settlement or
judgment. Notwithstanding the foregoing sentence, if at any time an indemnified
party shall have requested an indemnifying party to reimburse the indemnified
party for fees and expenses of counsel as contemplated by this Section 8, the
indemnifying party agrees that it shall be liable for any settlement of any
proceeding effected without its written consent if (i) such settlement is
entered into more than 90 days after receipt by such indemnifying party of the
aforesaid request and (ii) such indemnifying party shall not have reimbursed the
indemnified party in accordance with such request prior to the date of such
settlement. No indemnifying party shall, without the prior written consent of
the indemnified party, effect any settlement, compromise or consent to the entry
of judgment in any pending or threatened action, suit or proceeding in respect
of which any indemnified party is or could have been a party and indemnity was
or could have been sought hereunder by such indemnified party, unless such
settlement, compromise or consent (i) includes an unconditional release of such
indemnified party from all liability on claims that are the subject matter of
such action, suit or proceeding and (ii) does not include any statements as to
or any findings of fault, culpability or failure to act by or on behalf of any
indemnified party.

SECTION 9. Contribution. If the indemnification provided for in Section 8 hereof
is for any reason held to be unavailable to or otherwise insufficient to hold
harmless an indemnified party in respect of any losses, claims, damages,
liabilities or expenses referred to therein, then each indemnifying party shall
contribute to the aggregate amount paid or payable by such indemnified party, as
incurred, as a result of any losses, claims, damages, liabilities or expenses
referred to therein (i) in such proportion as is appropriate to reflect the
relative benefits received

 

19



--------------------------------------------------------------------------------

by the Company and the Guarantors, on the one hand, and the Initial Purchasers,
on the other hand, from the offering of the Securities pursuant to this
Agreement or (ii) if the allocation provided by clause (i) above is not
permitted by applicable law, in such proportion as is appropriate to reflect not
only the relative benefits referred to in clause (i) above but also the relative
fault of the Company and the Guarantors, on the one hand, and the Initial
Purchasers, on the other hand, in connection with the statements or omissions
which resulted in such losses, claims, damages, liabilities or expenses, as well
as any other relevant equitable considerations. The relative benefits received
by the Company and the Guarantors, on the one hand, and the Initial Purchasers,
on the other hand, in connection with the offering of the Securities pursuant to
this Agreement shall be deemed to be in the same respective proportions as the
total net proceeds from the offering of the Securities pursuant to this
Agreement (before deducting expenses) received by the Company, and the total
discount received by the Initial Purchasers bear to the aggregate initial
offering price of the Securities. The relative fault of the Company and the
Guarantors, on the one hand, and the Initial Purchasers, on the other hand,
shall be determined by reference to, among other things, whether any such untrue
or alleged untrue statement of a material fact or omission or alleged omission
to state a material fact relates to information supplied by the Company and the
Guarantors, on the one hand, or the Initial Purchasers, on the other hand, and
the parties’ relative intent, knowledge, access to information and opportunity
to correct or prevent such statement or omission.

The amount paid or payable by a party as a result of the losses, claims,
damages, liabilities and expenses referred to above shall be deemed to include,
subject to the limitations set forth in Section 8 hereof, any legal or other
fees or expenses reasonably incurred by such party in connection with
investigating or defending any action or claim. The provisions set forth in
Section 8 hereof with respect to notice of commencement of any action shall
apply if a claim for contribution is to be made under this Section 9; provided,
however, that no additional notice shall be required with respect to any action
for which notice has been given under Section 8 hereof for purposes of
indemnification.

The Company, the Guarantors and the Initial Purchasers agree that it would not
be just and equitable if contribution pursuant to this Section 9 were determined
by pro rata allocation (even if the Initial Purchasers were treated as one
entity for such purpose) or by any other method of allocation which does not
take account of the equitable considerations referred to in this Section 9.

Notwithstanding the provisions of this Section 9, no Initial Purchaser shall be
required to contribute any amount in excess of the amount by which the total
price at which the Securities resold by it in the initial placement of such
Securities were offered to investors exceeds the amount of any damages such
Initial Purchaser has otherwise been required to pay by reason of such untrue or
alleged untrue statement or omission or alleged omission. No person guilty of
fraudulent misrepresentation (within the meaning of Section 11 of the Securities
Act) shall be entitled to contribution from any person who was not guilty of
such fraudulent misrepresentation. The Initial Purchasers’ obligations to
contribute pursuant to this Section 9 are several, and not joint, in proportion
to their respective commitments as set forth opposite their names in Schedule A.
For purposes of this Section 9, each director, officer and employee of an
Initial Purchaser and each person, if any, who controls an Initial Purchaser
within the meaning of the Securities Act

 

20



--------------------------------------------------------------------------------

and the Exchange Act shall have the same rights to contribution as such Initial
Purchaser, and each director, officer and employee of the Company or the
Guarantors, and each person, if any, who controls the Company or the Guarantors
with the meaning of the Securities Act and the Exchange Act shall have the same
rights to contribution as the Company and the Guarantors.

SECTION 10. Termination of this Agreement. Prior to the Closing Date, this
Agreement may be terminated by the Representatives by notice given to the
Company if at any time: (i) trading or quotation in any of the Company’s
securities shall have been suspended or materially limited by the Commission or
by the New York Stock Exchange (the “NYSE”), or trading in securities generally
on either the Nasdaq Stock Market or the NYSE shall have been suspended or
materially limited, or minimum or maximum prices shall have been generally
established on any of such quotation system or stock exchange by the Commission
or FINRA; (ii) a general banking moratorium shall have been declared by any
federal or New York authorities; or (iii) there shall have occurred any outbreak
or escalation of national or international hostilities or any crisis or
calamity, or any change in the United States or international financial markets,
or any substantial change or development involving a prospective substantial
change in United States’ or international political, financial or economic
conditions; in any case, as in the judgment of the Representatives is material
and adverse and makes it impracticable or inadvisable to proceed with the
offering sale or delivery of the Securities in the manner and on the terms
described in the Pricing Disclosure Package or to enforce contracts for the sale
of securities. Any termination pursuant to this Section 10 shall be without
liability on the part of (i) the Company or the Guarantors to any Initial
Purchaser, except that the Company and the Guarantors shall be obligated to
reimburse the expenses of the Initial Purchasers pursuant to Sections 4 and 6
hereof, (ii) any Initial Purchaser to the Company or the Guarantors, or
(iii) any party hereto to any other party except that the provisions of
Sections 8 and 9 hereof shall at all times be effective and shall survive such
termination.

SECTION 11. Representations and Indemnities to Survive Delivery. The respective
indemnities, agreements, representations, warranties and other statements of the
Company, the Guarantors, their respective officers and the several Initial
Purchasers set forth in or made pursuant to this Agreement will remain in full
force and effect, regardless of any investigation made by or on behalf of any
Initial Purchaser, the Company, any Guarantor or any of their partners,
officers, employees or directors or any controlling person, as the case may be,
and will survive delivery of and payment for the Securities sold hereunder and
any termination of this Agreement.

SECTION 12. Notices. All communications hereunder shall be in writing and shall
be mailed, hand delivered, couriered or facsimiled and confirmed to the parties
hereto as follows:

If to the Initial Purchasers:

Banc of America Securities LLC

One Bryant Park

New York, New York 10036

Facsimile: (212) 847-6441

Attention: High Yield Capital Markets

 

21



--------------------------------------------------------------------------------

Barclays Capital Inc.

745 Seventh Avenue

New York, New York 10019

Facsimile: (646) 834-8133

Attention: Syndicate Registration

with a copy to:

Shearman & Sterling LLP

525 Market Street

San Francisco, CA 94105

Facsimile: 415-616-1199

Attention: John D. Wilson

If to the Company or Holdings:

Del Monte Foods Company

One Market @ The Landmark

San Francisco, CA 94105

Facsimile: 415-247-3263

Attention: James Potter

with a copy to:

Gibson, Dunn & Crutcher LLP

333 South Grand Avenue

Los Angeles, CA 90071

Facsimile: 213-229-6582

Attention: Linda Curtis

Any party hereto may change the address or facsimile number for receipt of
communications by giving written notice to the others.

SECTION 13. Successors. This Agreement will inure to the benefit of and be
binding upon the parties hereto, including any substitute Initial Purchasers
pursuant to Section 17 hereof, and to the benefit of the indemnified parties
referred to in Sections 8 and 9 hereof, and in each case their respective
successors, and no other person will have any right or obligation hereunder. The
term “successors” shall not include any Subsequent Purchaser of other purchaser
of the Securities as such from any of the Initial Purchasers merely by reason of
such purchase.

SECTION 14. Authority of the Representatives. Any action by the Initial
Purchasers hereunder may be taken by the Representatives on behalf of the
Initial Purchasers, and any such action taken by the Representatives shall be
binding upon the Initial Purchasers.

SECTION 15. Partial Unenforceability. The invalidity or unenforceability of any
section, paragraph or provision of this Agreement shall not affect the validity
or enforceability of any other section, paragraph or provision hereof. If any
section, paragraph or provision of this Agreement is for any reason determined
to be invalid or unenforceable, there shall be deemed to be made such minor
changes (and only such minor changes) as are necessary to make it valid and
enforceable.

 

22



--------------------------------------------------------------------------------

SECTION 16. Governing Law Provisions.

(a) THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
INTERNAL LAWS OF THE STATE OF NEW YORK APPLICABLE TO AGREEMENTS MADE AND TO BE
PERFORMED IN SUCH STATE WITHOUT REGARD TO CONFLICTS OF LAW PRINCIPLES THEREOF.

(b) Consent to Jurisdiction. Any legal suit, action or proceeding arising out of
or based upon this Agreement or the transactions contemplated hereby (“Related
Proceedings”) may be instituted in the federal courts of the United States of
America located in the City and County of New York or the courts of the State of
New York in each case located in the City and County of New York (collectively,
the “Specified Courts”), and each party irrevocably submits to the exclusive
jurisdiction (except for suits, actions, or proceedings instituted in regard to
the enforcement of a judgment of any Specified Court in a Related Proceeding, as
to which such jurisdiction is non-exclusive) of the Specified Courts in any
Related Proceeding. Service of any process, summons, notice or document by mail
to such party’s address set forth above shall be effective service of process
for any Related Proceeding brought in any Specified Court. The parties
irrevocably and unconditionally waive any objection to the laying of venue of
any Specified Proceeding in the Specified Courts and irrevocably and
unconditionally waive and agree not to plead or claim in any Specified Court
that any Related Proceeding brought in any Specified Court has been brought in
an inconvenient forum.

SECTION 17. Default of One or More of the Several Initial Purchasers. If any one
or more of the several Initial Purchasers shall fail or refuse to purchase
Securities that it or they have agreed to purchase hereunder on the Closing
Date, and the aggregate number of Securities which such defaulting Initial
Purchaser or Initial Purchasers agreed but failed or refused to purchase does
not exceed 10% of the aggregate number of the Securities to be purchased on such
date, the other Initial Purchasers shall be obligated, severally, in the
proportions that the number of Securities set forth opposite their respective
names on Schedule A bears to the aggregate number of Securities set forth
opposite the names of all such non-defaulting Initial Purchasers, or in such
other proportions as may be specified by the Initial Purchasers with the consent
of the non-defaulting Initial Purchasers, to purchase the Securities which such
defaulting Initial Purchaser or Initial Purchasers agreed but failed or refused
to purchase on the Closing Date. If any one or more of the Initial Purchasers
shall fail or refuse to purchase Securities and the aggregate number of
Securities with respect to which such default occurs exceeds 10% of the
aggregate number of Securities to be purchased on the Closing Date, and
arrangements satisfactory to the Initial Purchasers and the Company for the
purchase of such Securities are not made within 36 hours after such default,
this Agreement shall terminate without liability on the part of any
non-defaulting Initial Purchaser or of the Company except that the provisions of
Sections 4, 6, 8 and 9 hereof shall at all times be effective and shall survive
such termination. In any such case either the Initial Purchasers or the Company
shall have the right to postpone the Closing Date, as the case may be, but in no
event for longer than seven days in order that the required changes, if any, to
the Final Offering Memorandum or any other documents or arrangements may be
effected.

 

23



--------------------------------------------------------------------------------

As used in this Agreement, the term “Initial Purchaser” shall be deemed to
include any person substituted for a defaulting Initial Purchaser under this
Section 17. Any action taken under this Section 17 shall not relieve any
defaulting Initial Purchaser from liability in respect of any default of such
Initial Purchaser under this Agreement.

SECTION 18. No Advisory or Fiduciary Responsibility. Each of the Company and the
Guarantors acknowledges and agrees that: (i) the purchase and sale of the
Securities pursuant to this Agreement, including the determination of the
offering price of the Securities and any related discounts and commissions, is
an arm’s-length commercial transaction between the Company and the Guarantors,
on the one hand, and the several Initial Purchasers, on the other hand, and the
Company and the Guarantors are capable of evaluating and understanding and
understand and accept the terms, risks and conditions of the transactions
contemplated by this Agreement; (ii) in connection with each transaction
contemplated hereby and the process leading to such transaction each Initial
Purchaser is and has been acting solely as a principal and is not the agent or
fiduciary of the Company, Guarantors or their respective affiliates,
stockholders, creditors or employees or any other party; (iii) no Initial
Purchaser has assumed or will assume an advisory or fiduciary responsibility in
favor of the Company or Guarantors with respect to any of the transactions
contemplated hereby or the process leading thereto (irrespective of whether such
Initial Purchaser has advised or is currently advising the Company or Guarantors
on other matters) or any other obligation to the Company and the Guarantors
except the obligations expressly set forth in this Agreement; (iv) the several
Initial Purchasers and their respective affiliates may be engaged in a broad
range of transactions that involve interests that differ from those of the
Company and the Guarantors and that the several Initial Purchasers have no
obligation to disclose any of such interests by virtue of any fiduciary or
advisory relationship; and (v) the Initial Purchasers have not provided any
legal, accounting, regulatory or tax advice with respect to the offering
contemplated hereby and the Company and the Guarantors have consulted their own
legal, accounting, regulatory and tax advisors to the extent they deemed
appropriate.

This Agreement supersedes all prior agreements and understandings (whether
written or oral) between the Company, the Guarantors and the several Initial
Purchasers, or any of them, with respect to the subject matter hereof. The
Company and the Guarantors hereby waive and release, to the fullest extent
permitted by law, any claims that the Company and the Guarantors may have
against the several Initial Purchasers with respect to any breach or alleged
breach of fiduciary duty.

SECTION 19. General Provisions. This Agreement constitutes the entire agreement
of the parties to this Agreement and supersedes all prior written or oral and
all contemporaneous oral agreements, understandings and negotiations with
respect to the subject matter hereof. This Agreement may be executed in two or
more counterparts, each one of which shall be an original, with the same effect
as if the signatures thereto and hereto were upon the same instrument. This
Agreement may not be amended or modified unless in writing by all of the parties
hereto, and no condition herein (express or implied) may be waived unless waived
in writing by each party whom the condition is meant to benefit. The section
headings herein are for the convenience of the parties only and shall not affect
the construction or interpretation of this Agreement.

 

24



--------------------------------------------------------------------------------

If the foregoing is in accordance with your understanding of our agreement,
kindly sign and return to the Company the enclosed copies hereof, whereupon this
instrument, along with all counterparts hereof, shall become a binding agreement
in accordance with its terms.

 

Very truly yours, DEL MONTE CORPORATION By:   /s/    Richard L. French Name:  
Richard L. French Title:   Senior Vice President, Treasurer, Chief Accounting
Officer and Controller DEL MONTE FOODS COMPANY By:   /s/    Richard L. French
Name:   Richard L. French Title:   Senior Vice President, Treasurer, Chief
Accounting Officer and Controller

 

THE MEOW MIX COMPANY, LLC By: Del Monte Corporation, its Sole Member   By:  
/s/    Richard L. French   Name:   Richard L. French   Title:   Senior Vice
President, Treasurer, Chief Accounting Officer and Controller MEOW MIX DECATUR
PRODUCTION I LLC By: Del Monte Corporation, its Sole Member   By:  
/s/    Richard L. French   Name:   Richard L. French   Title:   Senior Vice
President, Treasurer, Chief Accounting Officer and Controller

[Signature Page to Purchase Agreement]



--------------------------------------------------------------------------------

The foregoing Purchase Agreement is hereby confirmed and accepted by the Initial
Purchasers as of the date first above written.

BANC OF AMERICA SECURITIES LLC BARCLAYS CAPITAL INC. Acting on behalf of
themselves and as the Representatives of the several Initial Purchasers By: BANC
OF AMERICA SECURITIES LLC   By:   /s/    Stephen Jaeger   Name:   Stephen Jaeger
  Title:   Managing Director By: BARCLAYS CAPITAL INC.   By:   /s/    Benjamin
Burton   Name:   Benjamin Burton   Title:   Director

[Signature Page to Purchase Agreement]



--------------------------------------------------------------------------------

SCHEDULE A

 

Initial Purchasers

   Aggregate Principal
Amount of
Securities to be
Purchased

Banc of America Securities LLC

   $ 180,000,000

Barclays Capital Inc.

     67,500,000

Goldman, Sachs & Co.

     33,750,000

Morgan Stanley & Co. Incorporated

     33,750,000

BMO Capital Markets Corp.

     22,500,000

Credit Suisse Securities (USA) LLC

     22,500,000

Deutsche Bank Securities Inc.

     22,500,000

Rabo Securities USA, Inc.

     22,500,000

SunTrust Capital Markets, Inc.

     22,500,000

U.S. Bancorp Investments, Inc.

     22,500,000

Total

   $ 450,000,000



--------------------------------------------------------------------------------

SCHEDULE B

SUBSIDIARY GUARANTORS

The Meow Mix Company, LLC

Meow Mix Decatur Production I LLC



--------------------------------------------------------------------------------

EXHIBIT A

OPINION OF OUTSIDE COUNSEL FOR THE COMPANY AND HOLDINGS

The opinion of the outside counsel for the Company and Holdings, to be delivered
pursuant to Section 5(c) of the Purchase Agreement, shall be to the effect that:

1. Each of the Company and Holdings is a validly existing corporation in good
standing under the laws of the State of Delaware. Each of the Company and
Holdings has the requisite corporate power and authority to own its properties
and to conduct its business as described in the Pricing Disclosure Package and
the Final Offering Memorandum.

2. Each Subsidiary Guarantor is a validly existing limited liability company in
good standing under the laws of the State of Delaware.

3. The execution, delivery and performance of the Purchase Agreement by the
Company, Holdings and the Subsidiary Guarantors have been duly authorized by all
necessary corporate or limited liability company action. The Purchase Agreement
has been duly executed and delivered by the Company, Holdings and the Subsidiary
Guarantors.

4. The execution, delivery and performance of the Indenture have been duly
authorized by all necessary corporate or limited liability company action on the
part of the Company, Holdings and the Subsidiary Guarantors. The Indenture has
been duly executed and delivered by the Company, Holdings and the Subsidiary
Guarantors and constitutes a legal, valid and binding obligation of each of the
Company, Holdings and the Subsidiary Guarantors, enforceable against the
Company, Holdings and the Subsidiary Guarantors in accordance with its terms.

5. The execution, delivery and performance of the Registration Rights Agreement
by the Company, Holdings and the Subsidiary Guarantors have been duly authorized
by all necessary corporate or limited liability company action. The Registration
Rights Agreement has been duly executed and delivered by the Company, Holdings
and the Subsidiary Guarantors and constitutes a legal, valid and binding
obligation of each of the Company, Holdings and the Subsidiary Guarantors,
enforceable against the Company, Holdings and the Subsidiary Guarantors in
accordance with its terms.

6. The execution, delivery and performance of the Securities have been duly
authorized by all necessary corporate action on the part of the Company. The
Securities, when executed and authenticated in accordance with the provisions of
the Indenture and delivered to and paid for by the Initial Purchasers in
accordance with the terms of the Purchase Agreement, will be legal, valid and
binding obligations of the Company, enforceable against the Company in
accordance with their terms.

7. The execution, delivery and performance of the Guarantees by Holdings and the
Subsidiary Guarantors have been duly authorized by all necessary corporate or
limited liability company action. When the Securities and the Guarantees
endorsed thereon have been duly executed and authenticated in accordance with
the provisions of the Indenture and delivered to and paid for by the Initial
Purchasers in accordance with the terms of the Purchase Agreement, the
Guarantees of Holdings and each Subsidiary Guarantor will be legal, valid and
binding obligations of Holdings and each Subsidiary Guarantor, enforceable
against Holdings and the Subsidiary Guarantors in accordance with their terms.

 

Exhibit A-1



--------------------------------------------------------------------------------

8. The execution, delivery and performance by the Company, Holdings and the
Subsidiary Guarantors of the Purchase Agreement, the Indenture and the
Registration Rights Agreement, by the Company of the Securities and by Holdings
and the Subsidiary Guarantors of their respective Guarantees: (i) do not and
will not violate the certificate of incorporation or bylaws of the Company or
Holdings or the certificate of formation or operating agreement of any of the
Subsidiary Guarantors; (ii) do not and will not breach or constitute a default
under (or result in an event which with the notice or lapse of time or both
would become a default under) the terms of (a) any agreement that is identified
to us in a certificate (attached hereto) by the Company listing all agreements,
the breach, default under or violation of which would have a material adverse
effect on the Company, Holdings and their respective subsidiaries taken as a
whole; or (b) any order, judgment or decree of any court or other agency of
government identified to us in a certificate (attached hereto) of the Company,
Holdings and the Subsidiary Guarantors as constituting all orders, judgments or
decrees binding on the Company, Holdings or any of the Subsidiary Guarantors,
the breach or violation of which would have a material adverse effect on the
Company, Holdings and their respective subsidiaries taken as a whole, in either
case based solely on our review of such agreements, orders, judgments or
decrees; and (iii) do not and will not violate, or require any filing with or
approval by any governmental authority or regulatory body of the State of New
York or the United States under, any law, rule or regulation currently in effect
of the State of New York or the United States of America applicable to the
Company, Holdings or any of the Subsidiary Guarantors that, in our experience,
is generally applicable to transactions in the nature of those contemplated by
the Purchase Agreement, or, with respect to the Company and Holdings, the
Delaware General Corporation Law, except for any such filings or approvals as
have already been made or obtained or that, if not made or obtained, would not
have a material adverse effect on the Company, Holdings and their respective
subsidiaries taken as a whole; provided that we express no opinion regarding
federal or state securities or Blue Sky laws.

9. It is not necessary in connection with the offer, sale and delivery of the
Securities to the Initial Purchasers under the Purchase Agreement or in
connection with the initial resale of the Securities by the Initial Purchasers
in accordance with Section 7 of the Purchase Agreement to register the
Securities or the Guarantees under the Securities Act or to qualify the
Indenture under the Trust Indenture Act of 1939, as amended, it being understood
that no opinion is expressed as to any subsequent resale of any Security. Our
opinion assumes that the offering and initial resale is made as contemplated in
the Pricing Disclosure Package and the Final Offering Memorandum, dated
September 17, 2009, issued in connection with the offer and sale of the
Securities, and the accuracy of the representations and warranties of the
Company, Holdings, the Subsidiary Guarantors and the Initial Purchasers in the
Purchase Agreement and compliance by them with their agreements contained in the
Purchase Agreement and the transfer procedures and restrictions set forth in the
Pricing Disclosure Package, the Final Offering Memorandum and the Indenture.

10. Each of the Company, Holdings and the Subsidiary Guarantors is not, and
after giving effect to the sale of the Securities, will not be an “investment
company” that is required to be registered under the Investment Company Act, as
amended (the “Investment Copany Act”). For purposes of this paragraph 10, the
term “investment company” has the meanings ascribed to such term in the
Investment Company Act.

 

Exhibit A-2



--------------------------------------------------------------------------------

11. Insofar as the statements in the Pricing Disclosure Package and the Final
Offering Memorandum under the caption “Description of the Notes” purport to
describe specific provisions of the Securities, the Guarantees, the Indenture or
the Registration Rights Agreement, such statements present in all material
respects an accurate summary of such provisions. To the extent that the
statements in the Pricing Disclosure Package and the Final Offering Memorandum
under the caption “Material United States Federal Income Tax Considerations”
purport to describe specific provisions of the Internal Revenue Code, such
statements present in all material respects an accurate summary of such
provisions.

In addition, such counsel shall also have furnished to the Initial Purchasers a
written statement, addressed to the Initial Purchasers and dated the Closing
Date, to the following effect:

We have participated in conferences with officers and other representatives of
the Company and Holdings, representatives of the independent auditors of the
Company and Holdings and your representatives and counsel at which the contents
of the Pricing Disclosure Package and the Final Offering Memorandum and related
matters were discussed. Because the purpose of our professional engagement was
not to establish or confirm factual matters and because we did not independently
undertake to verify the accuracy, completeness or fairness of the statements set
forth in the Pricing Disclosure Package or the Final Offering Memorandum, we are
not passing upon and do not assume any responsibility for the accuracy,
completeness or fairness of the statements contained in the Pricing Disclosure
Package or the Final Offering Memorandum, except to the extent such statements
are addressed in paragraph 11 of our opinion letter to you dated as of even date
herewith or insofar as such statements specifically relate to us. Our
identification of information as constituting the Pricing Disclosure Package is
for the limited purpose of making the statements set forth in this letter. We
express no opinion or belief as to the conveyance of the Pricing Disclosure
Package or the Final Offering Memorandum or the information contained therein to
investors generally or to any particular investors at any particular time or in
any particular manner.

On the basis of the foregoing, and except for the financial statements and
schedules and other information of an accounting or financial nature included or
incorporated by reference therein, as to which we express no opinion or belief,
no facts have come to our attention that led us to believe that (i) the Pricing
Disclosure Package, at the Applicable Time, included an untrue statement of
material fact or omitted to state a material fact necessary in order to make the
statements therein, in light of the circumstances under which they were made,
not misleading or (ii) the Final Offering Memorandum, as of its date or as of
the date hereof, included or includes an untrue statement of a material fact or
omitted or omits to state a material fact necessary in order to make the
statements therein, in the light of the circumstances under which they were
made, not misleading.

 

Exhibit A-3



--------------------------------------------------------------------------------

EXHIBIT B

OPINION OF GENERAL COUNSEL FOR THE COMPANY AND HOLDINGS

The opinion of the General Counsel of the Company and Holdings, to be delivered
pursuant to Section 5(d) of the Purchase Agreement shall be to the effect that:

1. Each Subsidiary Guarantor is a validly existing limited liability company in
good standing under the laws of its state of formation and has the limited
liability company power and authority to own its property and to conduct its
business as described in the Pricing Disclosure Package and the Final
Memorandum. All of the membership interests in each Subsidiary Guarantor are
owned directly by the Company, free and clear of all liens, encumbrances,
equities or claims, except for liens with respect to obligations pursuant to the
Credit Agreement (as defined in the Indenture) and any other liens,
encumbrances, equities or claims as described in the Pricing Disclosure Package
and the Final Memorandum.

2. The execution and delivery by the Company of, and the performance by the
Company, of its obligations under, each Transaction Document to which it is a
party and the Securities, and the execution and delivery by Holdings and each
Subsidiary Guarantor of, and the performance by Holdings and each Subsidiary
Guarantor of their respective obligations under, each Transaction Document to
which it is a party will not contravene any provision of United States federal
law, the Delaware General Corporation Law or the Delaware Limited Liability
Company Act known by such counsel to be applicable to Holdings, the Company or
either Subsidiary Guarantor or, to the best of such counsel’s knowledge, any
agreement or other instrument binding upon the Company or Holdings or any of the
subsidiaries of the Company that is material to Holdings, the Company and its
subsidiaries, taken together as a whole, or, to the best of such counsel’s
knowledge, any judgment, order or decree of any governmental body, agency or
court having jurisdiction over the Company or Holdings or any of the
subsidiaries of the Company, the contravention of which would have a material
adverse effect on Holdings, the Company and its subsidiaries, taken together as
a whole.

3. After due inquiry, such counsel does not know of any legal or governmental
proceedings pending or threatened to which the Company or Holdings or any of the
subsidiaries of the Company is a party or to which any of the properties of the
Company or Holdings or any of the subsidiaries of the Company is subject, other
than proceedings fairly summarized in all material respects in the Pricing
Disclosure Package and the Final Memorandum (or incorporated therein by
reference) and proceedings which such counsel believes are not likely to have a
material adverse effect on Holdings, the Company and its subsidiaries, taken
together as a whole, or on the power or ability of the Company or Holdings to
perform their respective obligations under the Purchase Agreement or to
consummate the transactions contemplated by the Pricing Disclosure Package and
the Final Memorandum or on the power or ability of the Company, Holdings or the
Subsidiary Guarantors to perform their obligations under the Transaction
Documents.

 

Exhibit B-1